Exhibit 5.1 Barristers & Solicitors / Patent & Trade-mark Agents Norton Rose Fulbright Canada llp Royal Bank Plaza, South Tower, Suite 3800 200 Bay Street, P.O. Box 84 Toronto, OntarioM5J2Z4CANADA F:+1416.216.3930 nortonrosefulbright.com September 19, 2014 United States Securities and Exchange Commission Washington, DC 20549 USA Gold Reserve Inc. 926 West Sprague Avenue, Suite 200 Spokane, Washington 99201 USA Dear Sirs/Mesdames : Re: Gold Reserve Inc. ― Post-Effective Amendment No. 1 to the Registration Statement on Form F-3 (Registration No. 333-195992) We have acted as Alberta counsel to Gold Reserve Inc., a corporation continued under the Business Corporations Act (Alberta) (the “ Company ”), in connection with the Post-Effective Amendment No. 1 to the Registration Statement on Form F-3 (the “ Registration Statement ”) filed by the Company under the Securities Act of 1933, as amended, with the U.S. Securities and Exchange Commission relating to the registration of 11,707,979 Class A Common Shares of the Company (the “ Class A Common Shares ”) all of which such Class A Common Shares are registered under the Registration Statement for resale by the selling shareholder named in the prospectus forming a part of the Registration Statement (the “ Selling Shareholder ”). The Class A Common Shares registered under the Registration Statement include 11,707,979 Class A Common Shares. There are Class A Common Share purchase rights attaching to such shares (the “ Rights Shares ”) pursuant to that certain Amended and Restated Shareholder Rights Plan Agreement dated as of June 11, 2009, as amended by the First Amendment to the Amended and Restated Shareholder Rights Plan Agreement dated June 27, 2012, entered into between the Company and Computershare Trust Company of Canada (the “ Rights Plan ”). In rendering this opinion we have examined such corporate records, documents and instruments of the Company and such certificates of public officials, have received such representations from officers of the Company, and have reviewed such questions of law as in our judgment are necessary, relevant or appropriate to enable us to render the opinion expressed below. In such examination, we have assumed the genuineness of all signatures, the authenticity of all corporate records, documents and instruments submitted to us as originals, the conformity to original documents of all documents submitted to us as conformed, certified or photostatic copies thereof, and the authenticity of the originals of such conformed, certified or photostatic copies. Based upon such examination and review and upon representations made to us by officers of the Company, we are of the opinion that: 1. the 11,707,979 Class A Common Shares registered under the Registration Statement are validly issued, fully paid and non-assessable; and Norton Rose Fulbright Canada LLP is a limited liability partnership established in Canada. Norton Rose Fulbright Canada LLP, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright South Africa (incorporated as Deneys Reitz Inc) and Fulbright & Jaworski LLP, each of which is a separate legal entity, are members of Norton Rose Fulbright Verein, a Swiss Verein. Details of each entity, with certain regulatory information, are at nortonrosefulbright.com. Norton Rose Fulbright Verein helps coordinate the activities of the members but does not itself provide legal services to clients. ‍TORONTO: 336497v1 September 19, 2014 2. upon issuance and delivery of the Rights Shares in accordance with the terms and conditions of the Rights Plan, and upon receipt of the full consideration for the Rights Shares as determined pursuant to the Rights Plan, the Rights Shares will be validly issued, fully paid and non-assessable. This opinion is solely for your benefit and is not to be relied upon or reviewed by any other party without our prior written consent. We hereby consent to the use of our opinion as an exhibit, and consent to the use of our name, in the Registration
